Citation Nr: 1747473	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cervical spinal stenosis (C3-4) with bilateral neural foraminal stenosis (C3-4, C6-7) with degenerative changes.
 

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2006 to August 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Salt Lake City, Utah.  
 
In the August 2017 informal hearing presentation the Veteran's representative noted the Veteran's reports of epidural injections and that he experiences pain in his spine that radiates down his back and into his shoulder, tingling in his hands, weakness and episodes of dropping things.  The representative asserts that the Veteran should be afforded a neurological examination of the upper extremities to more clearly reflect the level of disability with relationship to the loss of strength in the hands.  The Veteran is service-connected for right and left upper extremity radiculopathy associated with the spine disability.  However, the record reflects that neither the Veteran nor his representative has submitted a claim for increased evaluation of the service-connected right and left upper extremity radiculopathy.  If the Veteran would like to file a claim for increased evaluation of his upper extremity disabilities, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).
 
In January 2016 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's service-connected cervical spinal stenosis (C3-4) with bilateral neural foraminal stenosis (C3-4, C6-7) with degenerative changes is manifested by pain and limitation of motion with flexion greater than 30 degrees.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for cervical spinal stenosis (C3-4) with bilateral neural foraminal stenosis (C3-4, C6-7) with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the August 2017 informal hearing presentation the Veteran's representative argued that VA failed to provide an adequate examination because the March 2016 VA examiner reported he could not estimate the additional disability resulting from change in functionality with repetitive use over time, flare-ups, repetition or continued use over time without resort to speculation.  The March 2016 examiner performed the required testing and made the relevant inquiries to measure pain, flare-ups, and functional limitations.  The report does not suggest that the specific findings on examination, in terms of range of motion or flare-ups, would change to the degree required for a higher rating after repetitive use, nor does any other evidence of record to include the Veteran's lay statements.  While the VA examiner did not examine the Veteran immediately after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided as the examination was not performed after repetitive use.  The Board finds this explanation adequate for why the examiner could not offer an opinion after repeated use over time.   See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  After careful review, the Board finds the VA examinations adequate to determine the current severity of the Veteran's service-connected cervical spine disability and there is no prejudice in using the March 2016 VA examination.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran asserts that his service connected spine disability is more severe than the assigned ten percent rating.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's cervical spinal stenosis is evaluated under Diagnostic Code 5238, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the cervical spine the evidence would need to show ankylosis of the entire cervical spine or forward flexion greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The Veteran underwent an examination for his cervical spine in August 2009, by a private treatment provider for VA, and VA examinations in July 2010, August 2011, February 2012, and March 2016.  The examiners noted that there was no ankylosis of the spine and flexion was limited, at most, to 35 degrees.  During the examinations the Veteran's combined range of motion of the cervical spine was never less than 170 degrees and no examiner reported that Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On examination the Veteran variously reported pain, fatigue, stiffness, spasm, decreased motion, paresthesia, numbness, and weakness.  The February 2012 examiner reported that there was no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  None of the other the examiners could offer an opinion as to whether there would be additional limitation of motion after repetitive use or during flare-ups as the examinations were not performed during such circumstances.  When asked, the Veteran reported that physical activity causes flare-ups and that the flare-ups result in difficulty walking and increased pain.  

None of the other medical evidence reflects that the Veteran's cervical spine is ankylosed or that he has ever had forward flexion greater than 15 degrees but not greater than 30 degrees; a combined range of motion less than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his cervical spine disability results in pain, fatigue, stiffness, spasm, decreased motion, paresthesia, numbness, weakness and limitations on walking.  The lay statements do not indicate that the Veteran meets the criteria for a rating in excess of 10 percent for his service-connected cervical spine disability.  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the evidence does not reveal that the Veteran has bowel or bladder impairment and the Veteran is already assigned separate disability ratings of the left and right upper extremities associated with the service-connected cervical spinal stenosis.  No neurological symptomatology other than the service-connected radiculopathy is shown or alleged.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial evaluation in excess of 10 percent for cervical spinal stenosis (C3-4) with bilateral neural foraminal stenosis (C3-4, C6-7) with degenerative changes is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


